Citation Nr: 1036591	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right upper extremity 
peripheral neuropathy, claimed due to exposure to herbicide 
agents.  
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left upper extremity 
peripheral neuropathy, claimed due to exposure to herbicide 
agents. 

3.  Entitlement to service connection for right lower extremity 
peripheral neuropathy, claimed due to exposure to herbicide 
agents. 



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1966 
to January 1968.  He served in the Republic of Vietnam.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, that 
determined that no new and material evidence had been submitted 
to reopen claims for service connection for right and left upper 
extremity peripheral neuropathy, claimed due to herbicide 
exposure.  The decision also denied service connection for right 
lower extremity neuropathy and peripheral neuropathy, claimed due 
to herbicide exposure.  

In April 2010, the Veteran submitted evidence along with a waiver 
of his right to initial RO consideration.  Thus, a remand will 
not be necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


FINDINGS OF FACT

1.  By rating decision of July 2002, the RO denied service 
connection for bilateral upper extremity peripheral neuropathy 
and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the July 2002 decision and it 
became final.

3.  Evidence received at the RO since the July 2002 rating 
decision is either cumulative or redundant of the evidence 
considered in the August 2002 decision and does not reasonable 
possibility of substantiating the claim.

4.  Competent evidence tending to link right lower extremity 
peripheral neuropathy with active military service has not been 
submitted.

5.  Evidence tending to show that acute and/or subacute 
peripheral neuropathy appeared within weeks or months of exposure 
to an herbicide agent and resolved within two years of the date 
of onset has not been submitted.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service 
connection for bilateral upper extremity peripheral neuropathy, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Right lower extremity peripheral neuropathy was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was sent in March 2006.  Although this 
represents a timing error, such error is harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to any claimed 
condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  


Where, as here, a claimant is attempting to reopen a service 
connection claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, VA provided adequate notice 
sent to the claimant in November 2005 and again in May 2009.  VA 
included the criteria for reopening a previously denied claim, 
the criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
adequate notice has been provided.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to final 
adjudication of a claim.  The Court held that in disability 
compensation claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court observed 
that the third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  


Further, in Duena  v. Principi, 18 Vet. App. 512, 518-19 (2004), 
the Court held that when the Board considers whether a medical 
examination or opinion is necessary under 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4), it must provide a written statement 
of the reasons and bases for its conclusion.  In addition, the 
Court stressed that the Board should make factual findings with 
respect to the four elements set forth above, and that the Court 
is precluded from doing so in the first instance.  McLendon, 
supra, at 86; see also Hensley v. West, 212 F.3d 1255, 1263-64 
(2000).  As such, in those cases where the Board makes a 
determination that a VA examination is not necessary to decide a 
service connection claim, it is important to include a discussion 
that fully sets forth the reasons and bases in support of the 
decision reached by the Board.  

Because there is no evidence of peripheral neuropathy for decades 
after active military service, there appears to be no reason to 
offer a VA examination or to obtain a VA medical opinion in this 
case-there simply is no premise on which to base service 
connection.  Thus, the 2nd and 3rd prongs of the McLendon 
analysis fail.  The second prong fails because there is no 
evidence establishing that an event, injury, or disease occurred 
in service, or establishing that acute or subacute peripheral 
neuropathy manifested during an applicable presumptive period.  
The third prong fails because there is no indication that the 
disability or persistent or recurrent symptoms may be associated 
with active service or with service-connected disability.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  A hearing before the undersigned 
Veterans Law Judge was provided.  The claimant was afforded a VA 
medical examination in March 2002 to determine the nature and 
etiology of any lower leg peripheral neuropathy.  Neither the 
claimant nor his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).



New and Material Evidence 

In July 2002, the RO denied service connection for bilateral 
upper extremity peripheral neuropathy, claimed due to herbicide 
exposure.  Because the Veteran did not appeal, that decision 
became final.  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a 
claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2009).

38 C.F.R. § 3.156(a) (2009) states: 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The relevant evidence of record at the time of the July 2002 RO 
rating decision consists of STRs, a VA examination report, a VA 
electromyography study, VA treatment reports, and claims and 
statements of the Veteran.  These are briefly discussed below.

The STRs reflect no treatment for peripheral neuropathy. 

VA examination and treatment reports reflect that bilateral upper 
extremity peripheral neuropathy was discovered in or around 2001.  
In January 2002, the Veteran requested service connection for 
tingling in the hands.  

A March 2002 VA EMG study showed bilateral ulnar and median nerve 
neuropathy.  Ulnar neuropathy (near the elbows) was attributed to 
nerve compression and median neuropathy (near the wrists) was 
attributed to carpal tunnel syndrome.  Elbow pads and wrist 
splints were issued.  

VA out-patient treatment reports show occasional treatment for 
peripheral neuropathy.  A March 2002 VA compensation examination 
report notes that weakness in the hands and numbness in ulnar 
nerve distribution are of unclear etiology.  The examiner offered 
a diagnosis of bilateral ulnar and median neuropathy.  No 
physician has attempted to relate peripheral neuropathy with 
exposure to herbicides.

In pertinent part of a July 2002 rating decision, the RO denied 
service connection for bilateral ulnar and median nerve 
neuropathy, claimed due to exposure to herbicides.  The Veteran 
did not appeal that decision.  

The Board must review the evidence submitted since the final July 
2002 decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor redundant 
and, if so, whether it raises a reasonable possibility of 
substantiating the claim.  The evidence submitted since the 
August 2002 RO decision includes an application to reopen the 
claim, VA and private medical evidence, Social Security 
Administration (SSA) records, a lay witness statement, and claims 
and testimony of the Veteran.  

In April 2004, the Veteran applied to reopen the claim of service 
connection for peripheral neuropathy.  He argued that presumptive 
service connection is available for peripheral neuropathy.  

At various times since April 2004, the Veteran has submitted VA 
and other medical evidence.  This evidence shows continued 
bilateral upper extremity peripheral neuropathy.  Because the 
earlier-considered evidence reflects bilateral upper extremity 
peripheral neuropathy, the newly submitted evidence is cumulative 
or redundant of earlier considered evidence and therefore cannot 
be held to be new and material evidence.  

In April 2010, the Veteran testified before the undersigned 
Veteran's law judge that he first sought treatment for peripheral 
neuropathy symptoms in or around 2001.  This evidence does not 
tend to link peripheral neuropathy with active military service 
and thus it is not material evidence.  

Appellant also submitted a lay witness statement in April 2010.  
The lay witness reportedly knew that since 1968 the Veteran had 
aches and pains, stiffness, and a skin rash.  Even assuming the 
credibility of this evidence, it does not tend to link peripheral 
neuropathy with active military service and therefore it is not 
new and material evidence.  

The Veteran has also submitted fact sheets concerning Agent 
Orange studies and VA has obtained Social Security Administration 
(SSA) records.  None of these tend to associate the Veteran's 
peripheral neuropathy with active service and therefore these 
items are not new and material evidence.  

No other evidence has been submitted.  The Board must find in 
this case that none of the new evidence submitted is sufficiently 
new and material to warrant reopening the claims.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims.  Because the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Because none of the evidence 
submitted is sufficiently new and material to reopen the claims, 
the application to reopen the service connection claims for 
bilateral upper extremity peripheral neuropathy must be denied.  

Service Connection for Right Lower Extremity Peripheral 
Neuropathy, Claimed Due to Herbicide Exposure

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as an organic 
disease of the nervous system, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  

VA regulations contain special provisions for service connection 
for those exposed to herbicides during active service.  38 C.F.R. 
§ 3.309(e) (2009).  These provisions include certain time limits 
for presumptive service connection.  The specified diseases for 
which presumptive service connection is available include acute 
and subacute peripheral neuropathy, 38 C.F.R. § 3.309 (e); 
however, there is a very narrow time limit for presumptive 
service connection for acute and subacute peripheral neuropathy.  
According to 38 C.F.R. § 3.309 (e), Note 2, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b).  Although it appears that the Veteran might be a 
combat Veteran, the claim does not depend on combat status, as he 
had not claimed that any relevant symptom or injury arose during 
such combat.  Rather, he has claimed that his peripheral 
neuropathy arose in or around 2001-decades after active military 
service.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion (associating 
peripheral neuropathy with exposure to herbicide during active 
military service) in this matter is of little value because the 
determination involves a question that only medical experts may 
competently address.  

In this case, there is no evidence of any right lower extremity 
complaint during active military service, nor is there any 
evidence of a relevant complaint for many years thereafter.  As 
for current disability, this is clearly shown.  A December 2004 
VA neurology clinic report mentions that bilateral ankle jerks 
were zero, that is, completely absent.  The impression was 
peripheral neuropathy.  An April 2009 VA neurology consultation 
report notes possible lower extremity lumbosacral 
radiculopathies.  Although the Veteran has claimed service 
connection for right lower extremity neuropathy, clinical reports 
reflect that he more often complained chiefly of the left lower 
extremity.  An April 2009 VA report notes a left popliteal knot 
and left knee pains.   

After considering all the evidence of record, including the 
testimony, because there is no competent of a link between any 
current right lower extremity peripheral neuropathy and active 
military service, the Board finds that the preponderance of 
evidence is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for right lower extremity 
peripheral neuropathy must therefore be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for right 
upper extremity peripheral neuropathy, claimed due to exposure to 
herbicide agents, is denied.  

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for left 
upper extremity peripheral neuropathy, claimed due to exposure to 
herbicide agents, is denied.  

Service connection for right lower extremity peripheral 
neuropathy, claimed due to exposure to herbicide agents, is 
denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


